




COURT OF APPEAL FOR ONTARIO

CITATION: Bibico Electric Inc. v. Battlefield Electrical Services Inc., 2012 ONCA 676

DATE: 20121005

DOCKET: C54618

Laskin, Blair and Epstein JJ.A.

BETWEEN

Bibico Electric Inc.

Plaintiff (Respondent)

and

Battlefield Electrical Services Inc., Karen
    Suzanne DAgostino, also known as Karen DAgostino and Enio DAgostino

Defendants (Appellants)

Frank Pignoli, for the appellants Karen DAgostino and
    Enio DAgostino

Cameron Neil, for the defendants (respondents)

Heard: October 4, 2012

On appeal from the order of Justice J. Ramsay of the
    Superior Court of Justice, dated October 19, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We are satisfied that sufficient facts were pleaded  and, therefore,
    admitted because of the default  to bring the judgment of Whitten J. within
    the provisions of s. 178(1)(d) of the
Bankruptcy and Insolvency Act
.
    These facts included that the appellants caused and assented to and acquiesced
    in the diversion of trust funds established under the
Construction Lien Act
for purposes inconsistent with the trust, and that the appellants had failed to
    account for the trust funds. The judgment was therefore underpinned by the type
    of wrongdoing, improper conduct or improper accounting contemplated by s.
    178(1)(d): See
Simone v. Daley
(1999) 170 D.L.R. (4
th
)
    (O.C.A.);
Commdoor Aluminium v. Solar Sunrooms Inc.
2023 (2004)
    Carswell Ont. 2387 (O.C.A.).

[2]

In addition, we see no error in Ramsay J.s refusal to grant an
    adjournment to re-open the case on the merits.

[3]

The appeal is therefore dismissed.

[4]

Costs to the respondent fixed in the amount of $6000 inclusive of
    disbursements and all applicable taxes.


